Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the amendment request filed on 12/27/2021.  Claims 1-20 were pending. Claims 1-20 are rejected.

Response to Arguments
3.1.	The previous Specification objection has been withdrawn in light of Specification amendment.
3.2.	Applicant’s arguments, see Remarks filed 12/27/2021, with respect to the rejection(s) of claim(s) 1-20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al., US 9848286 B2. 
	Therefore, a third non-final is issued.

Examiner Note
4.	Examiner interprets “A and/or B” recited in claims 2, 9, and 16 as ““A or B” or “at least one of A or B” in light of Specification [0050]. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.2.	Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (“Xie”, US 2018/0109582 A1) in view of Lee et al., (“Lee”, US 9848286 B2).

Regarding Claim 1, Xi discloses a method for controlling an electronic device, comprising: 
responsive to that a starting operation over a controlled electronic device is detected, determining a target electronic device at a distance that is within a preset distance away from the controlled electronic device (Xi, FIG.1, first terminal device 110, second terminal device 120, [0039]: the environment may include a first terminal device 110 (“controlled device”) and at least a second terminal device 120 (“target device”); [0161-162]: detecting the operation state of the second terminal device according to the latest operation state information reported by the second terminal device, and the distance between the first terminal device and the second terminal device is less than or equals to a preset distance); 
determining a working mode of the target electronic device (Xie, [0170-171]: if the preset condition comprises: the second terminal device is in an off state. The first terminal device 110 can prompt the user of the first terminal device 110 to turn on the second terminal device 120 or send a start command to the second terminal device 120 to turn on (“working mode”) the second terminal);
responsive to that the working mode of the target electronic device is matched with a first preset working mode,(Xi, [0174]: the second terminal device performs the corresponding operation (“turn on”) according to the information processing result after receiving the execution operation instruction (“start”). It is obvious for one of ordinary skill in the art to determine the “on” mode of second terminal device is matched with that of the first terminal).  
However, Xie does not disclose

Lee discloses
(Lee, FIG.11, ProSe (proximity services) groups, UEs, S210, S260, col. 16, lines 49-60: The first UE and the second UE consist of the first ProSe group (“controlled device”), and the third UE and the fourth UE consist of the second ProSe group (“target device”). The first UE and/or the second of the first ProSe Group may detect interference from the second ProSe group (“working modes are on state”)), col. 17, lines 28-29: the first UE adjusts D2D timing to avoid interference between the first and second ProSe groups).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “adjusting D2D timing” of Lee into the invention of Xie. The suggestion/motivation would have been to improve avoiding interference in wireless communication by adjusting device-to-device (D2D) timing for interference coordination between ProSe groups/devices (Lee, col. 2, lines 27-32, FIG.11).

Regarding Claim 2, Xie-Lee discloses the method of claim 1, wherein determining the target electronic device at the distance that is within the preset distance away from the controlled electronic device comprises: 
determining at least one electronic device at a distance that is within the preset distance away from the controlled electronic device (Xie, [0162]: determining a second terminal device (“target device”) located in the same space and the distance between the first terminal device (“controlled device”) and the second terminal device is less than or equals to a preset distance); and 
determining a friend electronic device from the determined at least one electronic device as the target electronic device(Xie, FIG.2B, smart terminal devices 210-240, [0075-78]: The binding relationship between the first terminal device 110 and the smart terminal device 210 (“friend device”) can be established in advance), 
wherein the friend electronic device is an electronic device which is preset in at least one preset Application (APP) and has a preset authority (Xie, [0079]: the binding relationship between the first terminal device 110 and the smart terminal device 210 is established by a preset application in the first terminal device 110 for managing each of the smart terminal devices 210-240).  

Regarding Claim 3, Xie-Lee discloses the method of claim 1, wherein determining the target electronic device at the distance that is within the preset distance away from the controlled electronic device comprises: 
determining at least one electronic device at a distance that is within the preset distance away from the controlled electronic device (Xie, [0162]: determining a second terminal device (“target device”) located in the same space and the distance between the first terminal device (“controlled device”) and the second terminal device is less than or equals to a preset distance); and  
determining, from the determined at least one electronic device, an electronic device meeting any one of following conditions as the target electronic device: 
a smart device in an on status (Xie, [0161]: the first terminal device 110 may determine the operation state of the second terminal device according to the latest operation state information reported by the second terminal device and determine the second terminal device is at an on state; Xie, FIG.2B, smart terminal devices 210-240, [0078-79]: the second terminal is a smart terminal device 210)  

Regarding Claim 5, Xie-Lee discloses the method of claim 1, further comprising: 
acquiring a device-to-device distance between the controlled electronic device and another electronic device when a position of the controlled electronic device is within a preset position range (Xie, [0166]: the first terminal device 110 (“controlled device”) can acquire position information thereof and position information of the second terminal device 120 (“target device”); based on the position information, detect whether the distance between the first terminal device 110 and the second terminal device 120 is less than or equals to a preset distance).  

Regarding Claim 6, Xie-Lee discloses the method of claim 2, further comprising: 
acquiring a device-to-device distance between the controlled electronic device and another electronic device when a position of the controlled electronic device is within a preset position range (Xie, [0166]: the first terminal device 110 can acquire position information thereof and position information of the second terminal device 120; based on the position information, detect whether the distance between the first terminal device 110 and the second terminal device 120 is less than or equals to a preset distance).  

Regarding Claim 8, Xie discloses an apparatus for controlling an electronic device, comprising: 
a processor (Xie, FIG.4, processor 818, [0191]: includes one or more processors 818 to execute instructions stored in memory 804); and 
a memory configured to store an instruction executable by the processor (Xie, FIG.4, memory storage 804, [0192]), 
wherein the processor is configured to: 
responsive to that a starting operation over a controlled electronic device is detected, determine a target electronic device at a distance that is within a preset distance away from the controlled electronic device (Xi, FIG.1, first terminal device 110, second terminal device 120, [0039]: the environment may include a first terminal device 110 (“controlled device”) and at least a second terminal device 120 (“target device”); [0160-161]: detecting the operation state of the second terminal device according to the latest operation state information reported by the second terminal device, and the distance between the first terminal device and the second terminal device is less than or equals to a preset distance); 
determine a working mode of the target electronic device (Xie, [0170-171]: if the preset condition comprises: the second terminal device is in an off state. The first terminal device 110, can prompt the user of the first terminal device 110 to turn on the second terminal device 120 or send a start command to the second terminal device 120 to turn on (“working mode”) the second terminal); and 
responsive to that the working mode of the target electronic device is matched with a first preset working mode, adjust a working mode of the controlled electronic device to a second preset working mode to avoid interference from the controlled electronic device to use of the target electronic device (Xi, [0174]: the second terminal device performs the corresponding operation (“turn on”) according to the information processing result after receiving the execution operation instruction (“start”). It is obvious for one of ordinary skill in the art to determine the “on” mode of second terminal device is matched with that of the first terminal).
However, Xie does not disclose

Lee discloses
(Lee, FIG.11, ProSe (proximity services) groups, UEs, S210, S260, col. 16, lines 49-60: The first UE and the second UE consist of the first ProSe group (“controlled device”), and the third UE and the fourth UE consist of the second ProSe group (“target device”). The first UE and/or the second of the first ProSe Group may detect interference from the second ProSe group (“working modes are on state”)), col. 17, lines 28-29: the first UE adjusts D2D timing to avoid interference between the first and second ProSe groups).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “adjusting D2D timing” of Lee into the invention of Xie. The (Lee, col. 2, lines 27-32, FIG.11).

Regarding Claim 9, Xie-Lee discloses the apparatus of claim 8, wherein the processor is further configured to: 
determine at least one electronic device at a distance that is within the preset distance away from the controlled electronic device (Xie, [0162]: determining a second terminal device (“target device”) located in the same space and the distance between the first terminal device (“controlled device”) and the second terminal device is less than or equals to a preset distance); and 
determine a friend electronic device from the determined at least one electronic device as the target electronic device (Xie, FIG.2B, smart terminal devices 210-240, [0075-78]: The binding relationship between the first terminal device 110 and the smart terminal device 210 (“friend device”) can be established in advance), 
wherein the friend electronic device is an electronic device which is preset in at least one preset Application (APP) and has a preset authority (Xie, [0079]: the binding relationship between the first terminal device 110 and the smart terminal device 210 is established by a preset application in the first terminal device 110 for managing each of the smart terminal devices 210-240).  

Regarding Claim 10, Xie-Lee discloses the apparatus of claim 8, wherein the processor is further configured to: 
determine at least one electronic device at a distance that is within the preset distance away from the controlled electronic device (Xie, [0162]: determining a second terminal device (“target device”) located in the same space and the distance between the first terminal device (“controlled device”) and the second terminal device is less than or equals to a preset distance); and 
determine, from the determined at least one electronic device, an electronic device meeting any one of following conditions as the target electronic device: 
(Xie, [0161]: the first terminal device 110 may determine the operation state of the second terminal device according to the latest operation state information reported by the second terminal device and determine the second terminal device is at an on state; Xie, FIG.2B, smart terminal devices 210-240, [0078-79]: the second terminal is a smart terminal device 210).  

Regarding Claim 12, Xie-Lee discloses the apparatus of claim 8, wherein the processor is further configured to: 
acquiring a device-to-device distance between the controlled electronic device and another electronic device when a position of the controlled electronic device is within a preset position range (Xie, [0166]: the first terminal device 110 (“controlled device”) can acquire position information thereof and position information of the second terminal device 120 (“target device”); based on the position information, detect whether the distance between the first terminal device 110 and the second terminal device 120 is less than or equals to a preset distance).  

Regarding Claim 13, Xie-Lee discloses the apparatus of claim 9, wherein the processor is further configured to: 
acquiring a device-to-device distance between the controlled electronic device and another electronic device when a position of the controlled electronic device is within a preset position range (Xie, [0166]: the first terminal device 110 can acquire position information thereof and position information of the second terminal device 120; based on the position information, detect whether the distance between the first terminal device 110 and the second terminal device 120 is less than or equals to a preset distance).  

Regarding Claim 15, Xie-Lee discloses a non-transitory computer-readable storage medium having instructions stored thereon for execution by a processor of a terminal to enable the terminal to implement operations of the method of claim 1 (Xie, FIG.8, processor 818, [0201]: perform the method in accordance with the non-transitory computer readable storage medium, when the instructions in the storage medium are executed by the processor 818).  

Regarding Claim 16, Xie-Lee discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions is for further execution by the processor to enable the terminal to implement operations of: 
determining at least one electronic device at a distance that is within the preset distance away from the controlled electronic device (Xie, [0162]: determining a second terminal device (“target device”) located in the same space and the distance between the first terminal device (“controlled device”) and the second terminal device is less than or equals to a preset distance); and 
determining a friend electronic device from the determined at least one electronic device as the target electronic device (Xie, FIG.2B, smart terminal devices 210-240, [0075-78]: The binding relationship between the first terminal device 110 and the smart terminal device 210 (“friend device”) can be established in advance), 
wherein the friend electronic device is an electronic device which is preset in at least one preset Application (APP) and has a preset authority (Xie, [0079]: the binding relationship between the first terminal device 110 and the smart terminal device 210 is established by a preset application in the first terminal device 110 for managing each of the smart terminal devices 210-240).  

Regarding Claim 17, Xie-Lee discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions is for further execution by the processor to enable the terminal to implement operations of: 
determining at least one electronic device at a distance that is within the preset distance away from the controlled electronic device (Xie, [0162]: determining a second terminal device (“target device”) located in the same space and the distance between the first terminal device (“controlled device”) and the second terminal device is less than or equals to a preset distance); and 
determining, from the determined at least one electronic device, an electronic device meeting any one of following conditions as the target electronic device: 
(Xie, [0161]: the first terminal device 110 may determine the operation state of the second terminal device according to the latest operation state information reported by the second terminal device and determine the second terminal device is at an on state; Xie, FIG.2B, smart terminal devices 210-240, [0078-79]: the second terminal is a smart terminal device 210).  

Regarding Claim 19, Xie-Lee discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions is for further execution by the processor to enable the terminal to implement operations of 
acquiring a device-to-device distance between the controlled electronic device and another electronic device when a position of the controlled electronic device is within a preset position range (Xie, [0166]: the first terminal device 110 (“controlled device”) can acquire position information thereof and position information of the second terminal device 120 (“target device”); based on the position information, detect whether the distance between the first terminal device 110 and the second terminal device 120 is less than or equals to a preset distance).  

5.3.	Claims 4, 7, 11, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (“Xie”, US 2018/0109582 A1) in view of Lee et al., (“Lee”, US 9848286 B2) applied to claim 1, and further in view of Wu et al., (“Wu”, US 2020/0008056 A1).

Regarding Claim 4, Xie-Lee discloses the method of claim 1 as set forth above.
However, Xie-Lee does not disclose
receiving working mode broadcast information broadcast by the target electronic device, and determining the working mode of the target electronic device according to the working mode broadcast information.
Wu discloses
receiving working mode broadcast information broadcast by the target electronic device, and determining the working mode of the target electronic device according to the working mode broadcast information (Wu, FIG.6, mobile phone 600, smart TV 700, [0141-142]: after being powered on during initial installation or being restored to factory settings, or when required to perform network matching again, the smart TV 700 (“target device”) may enter a to-be-configured state, and a Wi-Fi apparatus on the smart TV 700 enters an AP working mode (access point working mode). The smart TV 700 broadcasts beacon information by using the Wi-Fi apparatus; Wu, FIG.8, [0145]: after obtaining input of an operation of selecting the smart TV (“target device”) from the list by the user, the mobile phone 600 (“controlled device”) may directly display a working interface, or start a corresponding application and display an interface of the application).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “broadcast” of Wu into the invention of Xie-Lee. The suggestion/motivation would have been to incorporate periodically broadcast a beacon (beacon) frame, so that the mobile terminal within a specific distance range can learn of existence of the electronic device (Wu, [0114-116, 151-155]).

Regarding Claim 7, Xie-Lee discloses the method of claim 1 s set forth above.
However, Xie-Lee does not disclose
detecting an unlocking or wakeup operation over the controlled electronic device.
Wu discloses
detecting an unlocking or wakeup operation over the controlled electronic device (Wu, FIG.6, mobile phone 600, smart TV 700, [0141-142]: mobile phone 600 (“controlled device”) detects powering on during initial installation or being restored to factory settings, or when required to perform network matching again of a smart TV 700 (“target device”)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “broadcast” of Wu into the invention of Xie-Lee. The suggestion/motivation would have been to incorporate periodically broadcast a beacon (beacon) frame, so that the mobile terminal within a specific distance range can learn of existence of the electronic device (Wu, [0114-116, 151-155]).

Regarding Claim 11, Xie-Lee discloses the apparatus of claim 8 as set forth above.

control a transceiver to receive working mode broadcast information broadcast by the target electronic device, and determining the working mode of the target electronic device according to the working mode broadcast information.
Wu discloses
control a transceiver to receive working mode broadcast information broadcast by the target electronic device, and determining the working mode of the target electronic device according to the working mode broadcast information (Wu, FIG.6, mobile phone 600, smart TV 700, [0141-142]: after being powered on during initial installation or being restored to factory settings, or when required to perform network matching again, the smart TV 700 (“target device”) may enter a to-be-configured state, and a Wi-Fi apparatus on the smart TV 700 enters an AP working mode (access point working mode). The smart TV 700 broadcasts beacon information by using the Wi-Fi apparatus; Wu, FIG.8, [0145]: after obtaining input of an operation of selecting the smart TV (“target device”) from the list by the user, the mobile phone 600 (“controlled device”) may directly display a working interface, or start a corresponding application and display an interface of the application).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “broadcast” of Wu into the invention of Xie-Lee. The suggestion/motivation would have been to incorporate periodically broadcast a beacon (beacon) frame, so that the mobile terminal within a specific distance range can learn of existence of the electronic device (Wu, [0114-116, 151-155]).

Regarding Claim 14, Xie-Lee discloses the apparatus of claim 8 as set forth above.
However, Xie-Lee does not disclose
detecting an unlocking or wakeup operation over the controlled electronic device
Wu discloses
detecting an unlocking or wakeup operation over the controlled electronic device (Wu, FIG.6, mobile phone 600, smart TV 700, [0141-142]: mobile phone 600 (“controlled device”) detects powering on during initial installation or being restored to factory settings, or when required to perform network matching again of a smart TV 700 (“target device”)). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “broadcast” of Wu into the invention of Xie-Lee. The suggestion/motivation would have been to incorporate periodically broadcast a beacon (beacon) frame, so that the mobile terminal within a specific distance range can learn of existence of the electronic device (Wu, [0114-116, 151-155]).

Regarding Claim 18, Xie-Lee discloses the non-transitory computer-readable storage medium of claim 15 as set forth above. 
However, Xie-Lee does not disclose
receiving working mode broadcast information broadcast by the target electronic device, and determining the working mode of the target electronic device according to the working mode broadcast information.
Wu discloses
receiving working mode broadcast information broadcast by the target electronic device, and determining the working mode of the target electronic device according to the working mode broadcast information (Wu, FIG.6, mobile phone 600, smart TV 700, [0141-142]: after being powered on during initial installation or being restored to factory settings, or when required to perform network matching again, the smart TV 700 (“target device”) may enter a to-be-configured state, and a Wi-Fi apparatus on the smart TV 700 enters an AP working mode (access point working mode). The smart TV 700 broadcasts beacon information by using the Wi-Fi apparatus; Wu, FIG.8, [0145]: after obtaining input of an operation of selecting the smart TV (“target device”) from the list by the user, the mobile phone 600 (“controlled device”) may directly display a working interface, or start a corresponding application and display an interface of the application). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “broadcast” of Wu into the invention of Xie-Lee. The suggestion/motivation would have been to incorporate periodically broadcast a beacon (beacon) frame, (Wu, [0114-116, 151-155]).

Regarding Claim 20, Xie-Lee discloses the non-transitory computer-readable storage medium of claim 15 as set forth above. 
However, Xie-Lee does not disclose
detecting an unlocking or wakeup operation over the controlled electronic device,
Wu discloses
detecting an unlocking or wakeup operation over the controlled electronic device (Wu, FIG.6, mobile phone 600, smart TV 700, [0141-142]: mobile phone 600 (“controlled device”) detects powering on during initial installation or being restored to factory settings, or when required to perform network matching again of a smart TV 700 (“target device”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “broadcast” of Wu into the invention of Xie-Lee. The suggestion/motivation would have been to incorporate periodically broadcast a beacon (beacon) frame, so that the mobile terminal within a specific distance range can learn of existence of the electronic device (Wu, [0114-116, 151-155]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Xu, US 2020/0341611 A1: The touch operation terminal is provided for receiving a user input by a touch object, where the touch object is supported by the pressure for identifying a control element gesture and a long press gesture, and hence enables reducing the misoperation probability between multiple touch gestures in an effective manner and improves the response efficiency of the mobile phone to the gesture. FIG.18A.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446